    Case 1:20-cv-02885-BMC Document 16 Filed 08/07/20 Page 1 of 3 PageID #: 52




                                                                            Edward Y. Kroub – Attorney
                                                                           300 Cadman Plaza W, 12th Floor
                                                                                      Brooklyn, NY 11201
                                                                         P: 929-575-4175 | F: 929-575-4195
                                                                        E: Edward@cml.legal | W: cml.legal


                                               August 7, 2020

                                                                                             VIA ECF
The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:    Rottenberg v. Equifax Information Services, LLC, et al.
               No. 1:20-cv-02885-BMC

Dear Judge Cogan:

        Plaintiff Leah Rottenberg (“Plaintiff”) and defendant Synchrony Bank (“Synchrony”)1
respectfully submit this joint letter pursuant to the Court’s notice of an initial pretrial conference
scheduled for August 12, 2020.

Description of the Action

        Plaintiff’s Statement

       This is an action to recover damages for violations of the Fair Credit Reporting Act, 15
U.S.C. § 1681, et seq. (“FCRA”).

        Synchrony furnished inaccurate credit information about Plaintiff that was included on
Plaintiff’s Equifax and TransUnion credit reports. Specifically, although the Synchrony account
was closed with a $0 balance, Synchrony continued to report that the payment status of the account
was “120 Days Past Due Date.” This reporting is materially misleading and causes prospective
lenders to believe that the Plaintiff is currently delinquent on her payments when that is not the
case.

        On December 2, 2019, Plaintiff submitted a written dispute through Equifax’s FCRA
compliance channel and asked for the removal of the late payment notation. Equifax forwarded
the dispute to Synchrony, as required by the FCRA, thus triggering Synchrony’s statutory
obligation to conduct an investigation, mark the account as disputed, and update the reporting as


1
       The complaint also asserted claims against defendant Equifax Information Services, LLC
and TransUnion, LLC. Those claims have been resolved.
 Case 1:20-cv-02885-BMC Document 16 Filed 08/07/20 Page 2 of 3 PageID #: 53


Hon. Brian M. Cogan
August 7, 2020
Page 2

necessary. As alleged, Synchrony failed to conduct an investigation, failed to mark the account as
disputed, and failed to remove the misleading late payment notation. Had it conducted an
investigation, it would have determined that an account that is closed with a $0 balance cannot
also be 120 days late.

       Plaintiff was alter denied an extension of credit based on information, and her ability to
access credit continues to be curtailed.


          Defendant Synchrony’s Statement

        Synchrony is still completing its internal investigation into Plaintiff’s claims and its
possible defenses in this matter. At this point, Synchrony is anticipating that its investigation will
show that it has been furnishing accurate information regarding Plaintiff’s account, and that its
investigations into Plaintiff’s disputes, to the extent that any were received, were reasonable
pursuant to 15 U.S.C. §1681s-2(b).

        Plaintiff seems to advancing an unreasonable position based on an inaccurate reading of
her own credit reports. Simply put, Plaintiff wants Synchrony to whitewash her credit history
simply because her account currently has a $0 balance. Plaintiff seems to contend that Synchrony
cannot furnish any other accurate information concerning an account with a $0 balance: this
position contrary to law and established industry guidelines for the reporting of the accounts.
Synchrony expects that discovery will show two things: first, that Plaintiff was in fact multiple
months delinquent on the account prior to it being closed and the balance reaching $0; and second
that the reporting of the account history will accurately show when Plaintiff was delinquent on the
account.

        Synchrony denies liability under the FCRA on the basis that the account information
furnished was accurate and that its investigations and responses to Plaintiff’s disputes, if any, were
reasonable. Synchrony denies that Plaintiff ever contacted Synchrony directly to dispute the
account information, thereby triggering its obligations to mark Plaintiff’s account as disputed.
Synchrony denies that its conduct was a substantial factor in any of Plaintiff’s alleged damages, to
the extent that she was ever denied for new credit after she allegedly disputed the account.

          Contemplated Motions

          Plaintiff

          Plaintiff contemplates the filing of a motion for summary judgment and/or motions in
limine.

          Defendant Synchrony

        Synchrony anticipates filing an appropriate motion for summary judgment and reserves the
right to file any appropriate pre-trial motions in this matter.
 Case 1:20-cv-02885-BMC Document 16 Filed 08/07/20 Page 3 of 3 PageID #: 54


Hon. Brian M. Cogan
August 7, 2020
Page 3




DATED: August 7, 2020              COHEN & MIZRAHI LLP


                                                   /s/ Edward Y. Kroub
                                                  EDWARD Y. KROUB

                                   DANIEL C. COHEN
                                   EDWARD Y. KROUB
                                   MOSHE O. BOROOSAN
                                   300 Cadman Plaza West, 12th Floor
                                   Brooklyn, NY 11201
                                   Telephone: 929/575-4175
                                   929/575-4195 (fax)
                                   dan@cml.legal
                                   edward@cml.legal
                                   moshe@cml.legal

                                   Attorneys for Plaintiff



                                   REED SMITH LLP

                                                     /s/ Avery I. Normyle __________
                                                     AVERY I. NORMYLE

                                   Attorney for Synchrony Bank
